        Case 2:18-cv-00719-SMD Document 76 Filed 04/30/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

NORRIS W. GREEN,                           )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   CIVIL ACTION NO.:
                                           )   2:18-cv-719-SMD
STATE BOARD OF MEDICAL                     )
EXAMINERS, et al.,                         )
                                           )
      Defendants.                          )

                                       ORDER

      Upon consideration of Defendants’ unopposed Motion for Extension of Time to File

Answer (Doc. 75), it is

      ORDERED that the Motion is GRANTED. Defendants may file their responses to

Plaintiff’s Second Amended Complaint on or before May 13, 2019.

      Done this 30th day of April, 2019.



                                           /s/ Stephen M. Doyle
                                           UNITED STATES MAGISTRATE JUDGE
